internal_revenue_service department of nee washington dc s ln contact person telephone number in reference to oct date -cr raat evend state a employer m plan x plan y statute q board r resolution o statute p group n employees dear u this is in response to a request for a private_letter_ruling dated date as supplemented by a letter dated date concerning the federal tax treatment of certain contributions made to plan x and plan y under sec_414 of the internal_revenue_code the following facts and representations have been submitted state a established plan x and plan y both of which you represent are qualified under sec_401 of the code employer m an agency of state a is a public institution_of_higher_education that was established pursuant to statute q employer m is a participating employer in plan x and plan y group n employees of college m eligible to participate in plan x and plan y are required to contribute to plan x and plan y on date board r adopted resolution o resolution o authorizes the a participation of employer m in a pickup program pursuant to statute p resolution o provides that employer m will pick up ie assume and pay the mandatory group n employee contributions of employer m’s group n employees who participate in plan x and plan y in lieu of such employees paying such contributions to plan x and plan y resolution o further provides that no group n employee of employer m has the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x and plan y based of the aforementioned facts you request the following rulings contributions made by the group n employees who participate in plan x and plan y which are picked up by employer m pursuant to resolution o will not be included in the gross_income of the group n employees who participate in plan x and plan y for federal_income_tax purposes mandatory contribution amounts picked up by employer m on behalf of the group n employees who participate in plan x and plan y shall be treated as employer contributions and will not be includible in gross_income of the group n employees who participate in plan x and plan y in the year in which such amounts are contributed for federal_income_tax treatment no part of the mandatory contribution amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x and plan y sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 the plan is established by a state government or political_subdivision thereof and the contributions are picked up by the governmental employer the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer schoo district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up in this request resolution o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will assume and pay the mandatory employee contributions of the group n employees who participate in plan x and plan y in lieu of such employees paying such contributions to those plans and that the group n employees participating in plan x and plan y have no option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to either plan x or plan y accordingly we conclude with respect to ruling_request one two and three that contributions made by the group n employees of employer m who participate in plan x and plan y which are picked up by employer m under the provisions of resolution o will be treated as employer contributions and will not be included in the gross_income of the group n employees who participate in plan x and plan y in the year in which such amounts are contributed for federal_income_tax purposes these amounts will be includable in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the year in which they are contributed to either plan x or plan y these rulings apply only if the effective date for the commencement of the pick-up is not earlier than the date resolution o was signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are base on the assumption that plan x and plan y meet the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the contributions in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this letter_ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent sincerely yours signed jotor b yloyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice deleted copy
